Case 1:18-cv-01112-RM-SKC Document 96 Filed 07/26/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 18-cv-01112-RM-SKC

  JAMES RALPH DAWSON, JR.,

         Plaintiff,

  v.

  COLEMAN, BVCC Associate Warden,
  DAVID LISAC, Major, and
  TRESCH, Corrections Officer,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         Before the Court is Defendants’ Motion for Continuance of Trial (ECF No. 85), seeking

  to postpone the four-day jury trial scheduled to begin on August 23, 2021. Defendants request a

  continuance, stating that Defendant Tresch will be on Family Medical Leave Act (“FMLA”)

  leave until the beginning of September 2021 because he “is expecting the birth of a child in the

  coming weeks and will have to care for his child and provide assistance to his spouse during the

  weeks immediately following the birth.” (ECF No. 85 at 4.) The Motion further states that

  attending trial would require Defendant Tresch to “have to leave his home to travel four

  consecutive days from the Buena Vista area, more than 100 miles from Denver one-way while

  on FMLA leave.” (Id.) In response, Plaintiff contends that there is nothing preventing

  Defendant Tresch from appearing in Court. (ECF No. 88 at 1.) The Court agrees with Plaintiff

  that the grounds stated in the Motion are wholly inadequate to justify a continuance.
Case 1:18-cv-01112-RM-SKC Document 96 Filed 07/26/21 USDC Colorado Page 2 of 2




         However, other relevant grounds do exist for continuing this trial. The Court is facing a

  backlog of cases that were postponed due the Covid-19 pandemic. A criminal case that has

  twice been continued has been scheduled for the same time as this trial. It is proceeding to trial

  and has priority over this civil matter.

         Therefore, the Court ORDERS:

         (1)     the four-day jury trial set to commence on August 23, 2021 is hereby VACATED;

         (2)     the Trial Preparation Conference set for July 30, 2021 is also VACATED;

         (3)     Defendants’ Motion (ECF No. 85) is DENIED AS MOOT; and

         (4)     counsel are directed to contact the Court’s Judicial Assistant via email

  (Deanne_bader@cod.uscourts.gov), on or before the close of business on August 2, 2021 to

  obtain new trial dates.

         DATED this 26th day of July, 2021.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   2
